Title: James Madison to William Maury, October 1831
From: Madison, James
To: Maury, William


                        
                            
                                
                            
                            
                                
                                    
                                
                                [October-November 1831]
                            
                        
                        The circular of 30t. Sepr. from your Honor with which you favored me was duly recd. That of the 17th. has
                            since been recd. Mrs. M[adiso]n is very thankful for the basket of strawberry vines which you took the trouble of
                            preparing & forwarding—they have just come to hand. The care will be taken of them which is due to their value
                            & the kindness to which we are indebted for them.
                        Your father & sister gratified us by passing a week at Montpellier on their way to Albemarle. Their
                            movements since you doubtless have learnt from themselves. We have the pleasure of hearing that they are now in Richd. in
                            good health & enjoying the cordial hospitality which greets them every where.
                        I have been for some time & still am suffering under severe Rheumatism, which necessarily makes me a
                            meager correspondent. Mrs. M joins me in offering for your lady, & yourself our good wishes and respects.
                        
                            
                                
                            
                        
                    